EXHIBIT 12.(b) CHINA FINANCE, INC. CHIEF EXECUTIVE OFFICER CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of China Finance, Inc. (the “Company”) on Form N-CSR for the period ended December 31, 2008, as filed with the Securities and Exchange Commission (the “Report”), the undersigned,Ann Yu, chief executive officer (or equivalent thereof) of the Company, does hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 12, 2009 By: /s/ Ann Yu Ann Yu, Chief Executive Officer A signed original of this written statement required by Section 906 has been provided to the Fund and will be retained by the Fund and furnished to the Securities and Exchange Commission or its staff upon request.This certification is being furnished to the Commission pursuant to 18 U.S.C. ss. 1350 and is not being filed as part of the Form N-CSR with the Commission. CHINA FINANCE, INC. CHIEF FINANCIAL OFFICER CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of China Finance, Inc. (the “Company”) on Form N-CSR for the period ended December 31, 2008, as filed with the Securities and Exchange Commission (the “Report”), the undersigned, Liang Liao, chief financial officer (or equivalent thereof) of the Fund, does hereby certify, pursuant to
